Citation Nr: 1542112	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  13-07 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required with respect to the instant claim.  First, Dr. Z.I. stated in an August 2010 letter that he treated the Veteran for mental health since 2003.  Those records are not in the file, and VA should attempt to get them.  

Further, VA treatment and Dr. Z.I.'s letter show diagnoses of depression, PTSD, and bipolar disorder.  In the letter, Dr. Z.I. explained that the Veteran's mental health disabilities are due to infidelity and other marital problems with his first wife.  He found that the Veteran had "an absolute resurgence of his PTSD because of the circumstances of meeting [his first wife] and marrying her in the military" along with infidelity, abuse, and other marital problems in the next 20 years.  Dr. Z.I. noted that the Veteran found out a month after he was married that his wife had had an affair with his best man while she was engaged to the Veteran.  The marriage certificate from his first marriage shows that he was married on August 18, 1984.  He was discharged from the military on September 24, 1984.  Thus, based on Dr. Z.I.'s report, the Veteran was still in the military when he learned of his wife's first infidelity.  As Dr. Z.I.'s statement suggests that an in-service event could have contributed to the Veteran's current disabilities, a VA examination is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran sign a release for any mental health treatment records with private providers, including Dr. Z.I.  If the Veteran complies, make all reasonable attempts to obtain those records and associate them with the claims file.  Document attempts in the record.

2. Schedule the Veteran for a mental health examination and forward the claims file to the examiner to provide opinions on the following:

a. Did the Veteran's first wife's incident of infidelity in-service at least as likely as not contribute to any of his current mental health diagnoses, including those diagnosed by treating providers?  

Note Dr. Z.I.'s August 2010 letter in which he reported that the Veteran found out about an episode of his first wife's infidelity while still in the military, and found "an absolute resurgence of his PTSD because of the circumstances of meeting [his first wife] and marrying her in the military" along with more current marital problems. 

Please consider all relevant lay and medical evidence and provide rationale for any conclusions.

If the requested opinion cannot be provided without resort to speculation, explain why, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




